I concur in the result simply because there is evidence to support the jury's finding that the claims of these two plaintiffs fixed by the jury at a total of $5,740 could be paid "without prejudice to the rights of its creditors."
The question is not before us, but I entertain some doubt whether plaintiffs are stockholders rather than creditors. What purports to be preferred stock is not preferred stock simply because it is so called. If in fact not stock at all, it is not governed by the principles applicable to stock "but by those relating to the thing that it really is." Heller, Hirsch  Co. v. National Marine Bank, 89 Md. 602, 611, 43 A. 800, 801,45 L.R.A. 438, 441, 73 A.S.R. 212. There being before us no decision of the question of fact whether all of the so-called "coöperative preferred stock" could be redeemed without prejudice to creditors, I submit that we should say that our decision is without prejudice to the solution of that question when and if it is presented.
LORING and JULIUS J. OLSON, JUSTICES.
We concur in the views of Mr. Justice Stone. *Page 569